Citation Nr: 0701850	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-15 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to June 
1964.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision by a Regional Office 
(RO) of the United States Department of Veterans Affairs 
(VA).  In that decision, the RO denied service connection for 
bilateral hearing loss.  The veteran testified at a Board 
hearing in July 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has bilateral hearing loss as a 
result of exposure to aircraft engine noise during service.  
He reports that he had extensive exposure to jet aircraft 
engine noise in his service on the flight deck of an aircraft 
carrier.  He states that sometimes after working around 
aircraft operations he could not hear for several hours.  He 
indicates that his hearing worsened during service, and that 
he continued to have difficulty hearing after service.

Examinations of the veteran at entrance to service and 
separation from service did not include audiometric testing, 
but used whispered voice and spoken voice tests, which 
indicated that the veteran had full, 15/15, hearing 
bilaterally.  The veteran underwent audiometric testing in 
service in July 1962 and June 1963.  Those test results did 
not show hearing impairment that meets the VA definition of a 
disability, but did show some elevation of the auditory 
thresholds in both ears.

The Board that the lack of any evidence that the veteran 
exhibited hearing loss during service is not fatal to his 
claim.  The laws and regulations do not require in service 
complaints of or treatment for hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The veteran reports that after service he first underwent 
audiometric testing no earlier than the 1980s.  Reports of 
private testing in 1995 and 2003 show that the veteran has 
bilateral hearing loss.  However, those reports do not 
address the cause of the veteran's hearing loss.  The claims 
file does not contain any professional finding or opinion on 
the question of the likelihood of a link between noise 
exposure in service and current hearing loss.  The Board will 
remand the case for a VA audiological examination, with a 
review of the veteran's claims file, and an opinion as to the 
likely etiology of the current hearing loss.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the veteran for 
VA audiological testing and evaluation, to 
address the likely etiology of current 
bilateral hearing loss.  The examiner must 
be provided with the veteran's claims file 
for review.  Audiological test results 
should be reported to allow for 
application of pertinent VA regulations.  
The examiner should express an opinion as 
to whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that current hearing loss is causally 
related to service, to include noise 
exposure during service.  The examiner 
should address the significance of any 
loss of hearing acuity between the 
audiometric test in July 1962 and the test 
in June 1963.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claim can be 
granted.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



